Citation Nr: 0412695	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  03-16 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002).

3.  Eligibility for dependents' educational assistance under 
the provisions of 38 U.S.C.A., Chapter 35.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from January 1942 to 
January 1946 and from December 1950 to September 1969.  
Service records show that the veteran served in combat in 
World War II in the Pacific, in Korea, and in Vietnam.  The 
veteran was awarded a Combat Action Ribbon.  The veteran died 
on December [redacted], 1999.  The appellant is the widow of the 
veteran.

These matters come to the Board of Veterans' Appeals (Board) 
from rating decisions dated in July 2000 and November 2001 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine, which denied entitlement to service 
connection for the cause of the veteran's death, entitlement 
to dependency and indemnity compensation benefits pursuant to 
38 U.S.C.A. § 1318 (West 2002), and entitlement to 
Dependents' Educational Assistance. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran died on December [redacted], 1999; the cause of the 
veteran's death as shown on the death certificate was 
arteriosclerotic cardiovascular disease.  

The service medical records contain little evidence of heart 
disease.  In January 1942, the veteran was noted to have 
tachycardia.  An electrocardiographic examination in April 
1965, was interpreted as being within normal limits, but it 
was also noted that the veteran had ST-T changes consistent 
with early repolarization.  All other findings referable to 
the heart or cardiovascular system were normal.

In a September 2001 statement, Dr. P. C. wrote that the 
veteran had an atrial fibrillation and died of an apparent 
heart attack on December [redacted], 1999.  Dr. P.C. stated that the 
cause of death was arteriosclerotic cardiovascular disease 
which likely started while the veteran was in military 
service.  However, Dr. P.C. provided no rationale for this 
opinion.  A rationale is needed because there available 
record does not document heart disease during service or for 
decades after service.

Dr. P.C.'s statement suggests that the veteran was treated at 
Martin's Point Health Care.  It appears that the RO requested 
these records, but there is no evidence of a reply.  These 
records are potentially relevant to the claim for service 
connection for the cause of death.  Accordingly, VA is 
obligated to obtain them.  38 U.S.C.A. § 5103A(b),(c) (West 
2002).

VA has an obligation to inform claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence the 
claimant is responsible for obtaining.  38 U.S.C.A. § 5103(a) 
(West 2002).  The appellant has not been provided with this 
notice regarding the claim for DIC under the provisions of 
38 U.S.C.A. § 1318.

In view of the above, the case is REMANDED for the following 
actions:

1.  The AMC or RO should provide the 
appellant with a VCAA notice letter 
referable to her claim for DIC under the 
provisions of 38 U.S.C.A. § 1318.

2.  The AMC or RO should request that the 
appellant report all treatment received 
by the veteran for cardiovascular disease 
at any time since service.  The AMC or RO 
should then take the necessary steps to 
obtain records of such treatment, 
including records of the veteran's 
treatment at Martin's Point Health Care, 
331 Veranda St., Portland, ME 04104-5040.

3.  The AMC or RO should request that Dr. 
P.C. provide a rationale for the opinion 
that the veteran's fatal heart disease 
likely started in service.

4.  If Dr. P.C. does not provide a 
rationale for his opinion, the AMC or RO 
should make arrangements through the 
appropriate VA Medical Center for a 
physician to review the claims folder and 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the fatal 
arteriosclerotic cardiovascular disease 
had its onset in service.  The physician 
should provide a rationale for the 
opinion.

5.  Thereafter the AMC or RO should 
readjudicate the claims on appeal, and if 
the benefits sought remain denied, should 
issue a supplemental statement of the 
case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




